DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 07/02/2020, has been entered.
     Claims 5, 7, 19-25 and 30-31 have been canceled. 
     Claims 3, 4, 8-15, 18 and 26-29 have been amended.

     Applicant’s amendment, filed 07/02/2020, has been entered.
     Claims 27 has been amended.

      Claims 1-4, 6, 8-18 and 26-29 are pending.

3.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:

     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1)  A product and a process specially adapted for the manufacture of said product; or
     (2)  A product and process of use of said product; or
     (3)  A product, a process specially adapted for the manufacture of the said product, and a use 
            of the said product; or
     (4)  process and an apparatus or means specifically designed for carrying out the said 
            process; or
     (5)  A product, a process specially adapted for the manufacture of the said product, and an 
            apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


4.  Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-4, 6, 8-17 drawn polypeptides comprising a C3b binding region and a C3b 
                    Inactivating region.          

    Group II, claims 18, drawn to nucleic acids encoding polypeptides comprising a C3b binding 
                    region and a C3b inactivating  
                    region.          
   
  Group III, claims 26, 28, 29drawn to methods of treating or preventing a disease / condition 
                   comprising polypeptide and/or a nucleic acid encoding the polypeptide of Group I 
                   AND/OR nucleic acid of Group II  
                            
  Group IV, claim 27, drawn to methods of treating or preventing a disease / condition 
                   comprising modifying a at least one cell of the subject to express or comprising a 
                   nucleic acid of Group II encoding the polypeptide of Group I.          

     The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     Consistent with Written Opinion of the International Searching Authority for the corresponding PCT/EP2018/065199, filed 12/06/2019, in the instant application,
     the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited herein.
      See Written Opinion.

5.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     The species are as follows: 





      In addition to electing a Group from above,
      A)  Applicant is required to 
             elect a specific species of a C3b binding region by defining amino acid(s),
     specificity (e.g., C3b binding region binds to C3b in the region bound by one of complement, Factor H, CCP domains, CR1 CP domains, CR1, Complement CR1, CD46, CD55 OR C4 binding protein, etc.), 
       whether the polypeptide is OR is NOT glycosylated,
      whether the C3b inactivating region conformation to the consensus sequence of SEQ ID NO 27 OR does NOT conform to SEQ ID NO: 27 
       whether the polypeptide comprises       a detection sequence recited in claim 13 or does NOT comprise a sequence recited in claim 13,
       whether additionally comprising a secretory pathway and a cleavage site for removing the secretory pathway sequence and whether the is it a furin endoprotease cleavage site OR NOT 
        as it applies to the C3b polypeptide OR to the nucleic acid encoding the C3b polypeptide 

       Also, see Sequences on pages 44-59 of the specification.

        Applicant should set forth the structural / functional elements of the claim polypeptide(s) and/or nucleic acid(s) encoding the polypeptides.

     B)  If applicant elects Group III OR IV,
           then applicant is required to elect a specific disease or condition from those disclosed in the specification (e.g., HUS, aHUS, glaucoma, autoimmune uveitis, diabetic retinopathy multiple sclerosis, etc.).

     Also, see Therapeutic Application, ion pages 36-41 the specification on 

6.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.

     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).




7.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.  The examiner has required restriction between product and process claims with respect to Groups I and III OR Group II and IV. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 23, 2022